Exhibit 10.1

2019 Named Executive Officer Compensation

 

Name

   Base Salary
(Annual Rate) (1)    Target Performance
Bonus
(% of Base Salary) (2)

Lisa D. Earnhardt

   $580,000    80%

President and Chief
Executive Officer

     

Jeryl L. Hilleman

   $430,000    50%

Chief Financial Officer

     

David A. Lehman

   $390,000    45%

General Counsel

     

 

(1)

Effective January 1, 2019.

(2)

The actual bonus to be awarded will be at the Compensation Committee’s
discretion based on the Company’s performance against goals, including
financial, commercial and product pipeline goals, as determined by the
Compensation Committee.